Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Meridian Gold announces record second quarter 2007 financial results and exploration update (All dollar amounts in U.S. currency) RENO, NV, July 24 /CNW/ - Meridian Gold Inc. ("Meridian Gold" or the "Company") (TSX:MNG)(NYSE:MDG) is pleased to announce record results for the quarter ended June 30, 2007. Meridian Gold continues its commitment to be The Premier Value Gold Mining Company, with a focus on returns to all stakeholders and a dedication to responsible mining. << HIGHLIGHTS: - Record revenues of $84.3 million on sales of 78,500 ounces of gold and 2.2 million ounces of silver - Record net earnings of $24.5 million, or $0.24 per share - Record operating cash flow of $36.5 million - Consolidated gold production of 80,400 ounces at a negative net cash cost of $(58) per ounce fueled by record quarterly silver production of 2.3 million ounces and production of 870 tonnes of zinc - Extended the strike length of the Al Este vein at El Penon to 2.85 kilometers - Continued to accelerate the resource conversion at Minera Florida - Extended mineralization at the Company's 100% Mercedes project in Mexico - Commenced production at the Company's Rossi/Storm project with Barrick Exploration - Entered into a fully underwritten US$300,000,000 Revolving Credit Facility with UniCredit Group - Commenced work towards a pre-feasibility study at the Amancaya deposit south of El Penon - Obtained two key environmental approvals at El Penon - Continued Minera Florida expansion plans to bring total mill throughput to 65,000 tonnes per month and annual gold production to over 100,000 ounces by the end of 2008 - Began metallurgical testing at the Company's 56.7% Jeronimo joint venture project with CODELCO >> Edward C. Dowling, President and Chief Executive Officer of Meridian Gold commented, "Looking at the second quarter operational and financial results, I am pleased to see the organization's continued growth and record setting performances. The Company again delivered solid operational results from all three of our producing mines, with the results exceeding our own internal expectations for the quarter. Our exploration team continues to deliver exciting exploration results, further driving Meridian Gold's organic growth at our 100%-owned properties including the Mercedes project in Mexico, and at our Chilean El Penon and Minera Florida operations. The Company is on track to continue its strategic growth initiatives, while delivering exceptional returns to all of our shareholders." Exploration Highlights El Penon, Chile The 2007 exploration drill program at El Penon re-commenced early in the first quarter 2007. The principal exploration targets were the extension and infill drilling of the Al Este deposit, the extension of the Dorada deposit to the south and for additional new vein discoveries in the northern section of the property. At Al Este, exploration drilling has now tested the structure between section 7,306,840N to the north and section 7,303,990N to the south, for a total strike length of 2.85 kilometers. Proven mineralization to date requires additional drilling to continue to outline the limits of the economic ore shoots. Exploration drilling will continue at Al Este in combination with an infill drilling program to convert resources to reserves during the second half of the year. The following table contains the best results to date from the Al Este vein structure: << Hole Grid From To Interval Au g/t Ag g/t (m) (m) (m) SDX0056 7306660 320 322 1.11 5.63 158.5 SPA0070 7306661 414 415 0.52 5.3 245 SPA0074 7303990 190 192 1.7 5.6 272 SPA0077 7304008 82 84 1.33 9.14 56.5 SPA0081 7306600 400 401 0.37 26.9 27.4 SPA0084 7304170 248 249 0.64 6.7 73 SPA0085 7304290 281 282 0.66 5.0 249 SPA0088 7304232 189 190 0.69 26.9 48.1 and 262 263 0.71 18.0 1276 SPA0096 7304110 193 194 0.59 6.2 24.3 and 208 209 0.59 5.9 23.9 >> At Dorada, three deep reverse circulation drill holes were completed to extend the southern limits of the Dorada ore body. The holes, which were all drilled from the surface, intersected quartz veining and hole SPD0001 returned 1.31 meters at 12.1 grams per tonne gold and 517 grams per tonne silver. This intersection again extends the Dorada ore body an additional 200 meters to the south. The remaining two holes SPD0002 and SPD0003 intersected anomalous gold and silver values; but appear to have been drilled too deep below the Dorada deposit. Fence drilling completed between Martillo Flats and Al Este has potentially discovered a new vein zone. The new zone, Esmeralda, was first intersected by hole SPM0011, which intersected a 12 meter interval of veining and hydrothermal breccia that returned 3.0 meters true width of 18.5 grams per tonne gold and 666 grams per tonne silver. Since the discovery hole, a total of 12 additional drill holes have been completed along strike of and down dip of SPM0011. With the intersection of SPM0018, a potential strike length of at least 1 kilometer exists for the Esmeralda vein. The best results received to date for Esmeralda include: << Hole Grid From To Interval Au g/t Ag g/t (m) (m) (m) SPM0011 7305700 252 264 3.0 18.5 666 SPM0012 7305694 301 303 0.96 1.12 2.2 SPM0013 7305700 383 385 0.66 0.19 0.75 SPM0014 7305631 256 259 2.18 5.29 249.3 and 262 263 0.72 62.6 2278 SPM0015 7305751 308 309 0.4 2.04 40.7 SPM0017 7305700 NSV SPM0018 7304710 348 349 0.83 6.00 371 SPM0019 7305580 264 265 0.60 5.6 234 SPM0021 7305520 288 289 0.46 5.3 232 SPM0023 7305816 NSV SPM0025 7305816 NSV SPM0027 7305880 Pending SPM0029 7305940 Pending >> Minera Florida At Minera Florida, with five drill rigs currently on site, Meridian Gold's principal objective of this year's program is to expand the resource and convert a significant amount of last year's resource to reserves. The Company expects that the majority of the Measured, Indicated and Inferred reported resource from the 2006 drilling campaign will be converted into the Proven and Probable reserve category during 2007. The current drilling has focused on infill and expansion drilling of the Peumo and Hallazgo ore bodies. A total of 41 drill holes have been completed on the Peumo deposit, which has now been outlined along 500 meters of strike length and more than 200 meters vertically. The drilling completed during 2007 indicates an average grade of 4.97 grams per tonne gold, 120 grams per tonne silver and 0.89% zinc across an average true width of 5.9 meters. To-date in 2007, a total of 24 drill holes have been completed at the Hallazgo deposit. The holes have defined an ore body that is approximately 150 meters long by 200 meters vertically with average grades of 7.90 grams per tonne gold, 104 grams per tonne silver and 1.87% zinc across an average true width of 3.51 meters. During the drilling of Hallazgo a new sub parallel vein was discovered in the hanging wall of Hallazgo. This new vein, Veta Tea has now been intersected in 14 drill holes and has returned average values of 18.1 grams per tonne gold, 82.3 grams per tonne silver and 2.03% zinc across an average true width of approximately 1.90 meters. Elsewhere on site, the tunnel was excavated to provide access for underground drilling at the Tribuna deposit. The Tribuna deposit was crosscut across a width of 3.7 meters and channel sampling has been completed across the exposed mineralization; results are pending. During the second quarter, diamond drilling commenced on the down dip extension of the Marisol deposit, which currently contains reserves of 122,744 tonnes at 7.94 grams per tonne gold, 50 grams per tonne silver and 1.01% zinc and remains open down dip. The first drill hole completed at Marisol intersected the deposit approximately 50 meters below the reserve base and returned 14.27 grams per tonne gold, 9 grams per tonne silver and 1.31% zinc across a true width of 11.1 meters. The confirmation of results obtained last year at Peumo, Hallazgo and Tribuna and the new discoveries made at Veta Tea and Marisol continue to support Meridian Gold's belief that the Alhue district holds substantial upside for additional discoveries. Mercedes, Mexico The Company continued its exploration program on the 100%-owned Mercedes project in Sonora, Mexico, located near Magdalena de Kino. During the second quarter a total of 34 core holes were completed on the Mercedes and Klondike Vein targets. Year-to-date core drilling through the end of the second quarter totaled 15,019 meters in 63 core holes, with three diamond drill machines currently on site. Drilling within the Mercedes vein focused on extending the Corona de Oro ore shoot to depth and testing priority targets along 1.0 km of strike length to the southeast of Corona de Oro. Results from Corona de Oro continue to be impressive, highlighted by hole M07-091, which intersected 16.10 meters (6.5 meters true width) averaging 34.09 grams per tonne gold and 191 grams per tonne silver. Holes M07-118, M07-122, M07-125 and M07-127 all intersected ore grade mineralization in one or more veins, extending the Corona de Oro shoot over 100 meters to depth. With the vein intersection in M07-122 at the 745-meter elevation, the Corona de Oro ore shoot has now been traced over a vertical range of 415 meters and remains open. Twenty six drill holes were also completed on the Mercedes vein to test for grade continuity southeast of Corona de Oro. High grade mineralization in the Casa Blanca shoot, first identified by reverse circulation drilling in 2000-2001, was confirmed by core hole M07-103, which intersected 5.89 meters (3.30 meters true width) of 25.01 grams per tonne gold and 397.3 grams per tonne silver. A third bonanza-grade ore shoot was intersected in the Sentinela area. The vein zone in holes M07-107 and M07-126 averaged 1.75 meters true width grading 122.69 grams per tonne gold and 425.0 grams per tonne silver.
